internal_revenue_service number release date index number --------------------- ---------------------- ----------------------------------------- ------------------------ ---------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ---------- telephone number --------------------- refer reply to cc psi b05 plr-113176-09 date july legend coop ----------------------------------------------------------------------- --------------------------------------------- state a ------------- b c d e f ------- ------ ------------- -------- ----- dear ----------------- this is in response to a request for rulings dated date submitted by your authorized representative the rulings concern the interplay of the rules in subchapter_t of the internal_revenue_code concerning the taxation of cooperatives and their patrons and the calculation of the sec_199 deduction for certain cooperatives contained in sec_199 plr-113176-09 coop is a farmers’ cooperative organized as a cooperative corporation under state a law coop markets b for its farmer members during --------coop’s b sales were dollar_figure------ ---------- principal commodities marketed in--------were c dollar_figure--------------- and d dollar_figure---- ----- ---------- coop also marketed e dollar_figure--------------- and f dollar_figure--------------- during the year coop also provides a broad range of the farm supplies to its farmer members including petroleum products such as diesel_fuel propane heating oil and gasoline plant food fertilizers agricultural chemicals herbicides and pesticides feed and seed during ------- coop’s farm supply sales totaled approximately dollar_figure-------------- as described in greater detail below coop’s members are farmers who do business with it each member owns one share of coop’s capital stock par_value dollar_figure and is entitled to share in the net_earnings of coop in the form of patronage_dividends coop currently has approximately --------members persons who are not farmers but who wish to do business with coop on a patronage basis are eligible to become participating patrons of coop each participating patron is required to own a certificate of participation stated dollar amount dollar_figure and is entitled to share in the net_earnings of coop in the form of patronage_dividends participating patrons do not have voting rights coop currently has approximately --------participating patrons coop is organized as a cooperative corporation pursuant to sections ------------to --------------of the state a statutes these sections contain the basic requirements for cooperative operation to the extent not inconsistent with what is provided in these sections cooperative corporations are governed generally by the business corporation act of state a section ------------provides that cooperative corporations are formed by the adoption of articles of incorporation in the same manner and with like powers and duties required of other corporations except as provided in sections --------------------------- section ------------required that among other things a cooperative corporation must include in its articles of incorporation that dividends on the capital stock shall be fixed but shall not exceed eight percent per annum of the amount actually paid thereon that the net_earnings or savings of the company remaining after making plr-113176-09 the distribution provided in subdivision of this section if any shall be distributed on the basis of or in proportion to the amount or value of the property bought from or sold to members or members and other patrons or of labor performed or other services rendered to the corporation that the articles of incorporation or the bylaws of the company shall give a detailed statement of the method followed in distributing earnings or savings section ------------enumerates various powers that cooperative corporations may exercise including the power to set_aside each year to a surplus fund a portion of the savings of the company over and above all expenses and dividends or interest upon capital stock which surplus may be used for conducing the business of the corporation coop’s revised articles of incorporation provides that it is organized on a stock basis stock may be owned only by persons including both landlords and tenants in share tenancies who are bona_fide producers of agricultural products in the trade territory served by this corporation who patronize the corporation annually article --- sec_4 as noted above these persons are the members of coop and are referred to in this ruling as members each stockholder is entitled to no more than one vote article --- sec_3 persons not eligible to own capital stock but wanting to do business with coop on a patronage basis are permitted to become participating patrons and to hold a certificate of participation such persons have all the rights and privileges of a shareholder ie they are entitled to share in patronage_dividends except they may not vote article---- sec_5 article -----of the revised articles of incorporation provides general rules governing the allocation and distribution of earnings sec_1 after deducting all expenses which are lawfully deductible or excludable in determining the net margins of the corporation the board_of directors shall establish and deduct reasonable amounts for reserves at such rates as shall be provided by the by-laws of the corporation sec_2 from the balance remaining after complying with sec_1 as authorized in the by-laws the board_of directors may pay dividends on the paid up capital stock at a rate not to exceed eight percent percent per annum provided however that dividends on such stock shall be non- cumulative from year to year plr-113176-09 sec_3 the remaining net margins after providing for the deductions under sec_1 and of this article shall belong to and be held for the stockholders and patrons and shall be apportioned among them on a patronage basis at the close of each fiscal_year as provided by the by- laws of the corporation the by-laws of the corporation shall give a detailed statement of the methods to be followed in distributing earnings or savings article------of coop’s by-laws provides a detailed statement of the methods to be followed in the distribution of savings sec_1 defines the term net margins the gross_receipts of this cooperative shall include all proceeds from commodities marketed for patrons plus all sums received for supplies and equipment and services procured for patrons plus all income from all other sources from the gross_receipts shall be deducted all costs and expenses and other charges which are lawfully excludable or deductible from this cooperative’s gross_income for the purpose of determining the amount of margins for the period as described in greater detail below in determining net margins for this purpose coop deducts what it pays other than patronage_dividends to members for the b that it markets for them on a patronage basis though article ---- of the revised articles of incorporation provides that dividends may be paid on capital stock sec_2 provides that no dividends shall be paid on capital stock and as a result net margins are not reduced by dividends sec_3 provides that the net margins shall be reduced by margins attributable to business done with persons who are not stockholders or participating patrons and from non-patronage sources and by other reasonable reserves for necessary business purposes sec_4 then provides that the balance of said margins which remain shall be deemed to be patrons net margins all of the patrons’ net margins shall as received by the cooperative belong to and be held for the patrons and shall be apportioned among them on a patronage basis at the close of each fiscal_year sec_5 provides that allocation unites may be used in determining how to apportion net savings on a patronage basis coop uses a single allocation unit for b marketing business allocating patronage_dividends on the basis of bushels of b marketed through coop coop accounts for its b storage business in a separate allocation unit allocating patronage_dividends on the basis of storage fees paid to coop coop currently uses three allocation units for its supplies business - i merchandise and feed ii fertilizer chemical and seed and iii petroleum each of the supplies plr-113176-09 allocation units allocates patronage_dividends based upon dollars of purchases from coop of products sold by the unit section requires the allocated amount be paid to patrons but permits the board to pay a portion of the patronage_dividend in written notices of allocation referred to by coop as members’ equity credits article --- of coop’s by-laws provides that upon dissolution assets will first be used to pay all debts and liabilities remaining assets will then be distributed to the holders of members’ equity credits in an amount equal to the stated dollar amount of the credits the holders of capital stock and certificated of participation will then be entitled to receive what they paid for them any residual assets then remaining will be shared on a patronage basis among the equity holders on the basis of their respective deferred patronage accounts as shown on the records of the cooperative insofar as possible in the event that coop incurs a loss section of article -----authorizes coop among other things to charge such loss against the members’ equity credits and other equity held by those stockholders and participating patrons whose patronage gave rise to such loss this letter relates to coop’s b marketing activities coop operates ----b elevators located throughout the territory it serves collectively the elevators have the capacity to store approximately -----------------bushels of b coop’s elevators located along rail lines tend to be larger and to have more storage capacity than coop’s truck facilities most are capable of loading 100-car trains used to ship b long distances to market from the elevators coop is able to reach multiple domestic markets for b from coop’s elevators served by truck b can be sold to local users b from the truck elevators can also be transferred to coop’s rail facilities for shipment by rail when the market dictates in very simple terms coop’s b marketing business on behalf of its members consists of buying b from members handling and storing the b at its elevators and then selling the b to customers the issues in this ruling relate to the characterization for purposes of subchapter_t of the code and sec_199 of payments that coop makes to its members and participating patrons when it acquires their b for marketing on a patronage basis the payments that are the subject of this ruling referred to as b payments are amounts paid in cash to members and participating patrons for b delivered to coop for marketing on a patronage basis as the term is used in this ruling b payments do not include any amounts that coop may pay to persons who are not members or participating patrons also as the term as used in this ruling b payments do not include patronage_dividends paid to members and participating patrons with respect to b marketed for them plr-113176-09 coop does not operate on a pooling basis thus in contrast to cooperatives that use pooling the members of coop do not commit to deliver all of the b they grow from specified acreage to coop to be pooled with the b of other members coop’s members retain the commodity price risk until they decide to sell their b to coop for marketing - the price risk does not shift to a pool after harvest as it does for pooling cooperatives all marketing proceeds are not shared equally on the basis of patronage in the form of harvest advances and progress payments with a final settlement when the pool closes rather coop pays each member a market price for his or her b determined individually as described below payments are made in cash and occur throughout the year as members sell b to coop for marketing on a cooperative basis coop then markets each member’s b along with the b of all of its members in the manner it thinks will produce the best return finally after net_earnings for the year are determined subtracting b payments in this determination coop pays a patronage_dividend to its members with respect to their b this system of operation and marketing means that two members that market the same quantity and quality of b through coop during any year will likely receive different b payments though they will receive the same patronage_dividend coop offers members several choices when they sell their b to coop for marketing on a cooperative basis members can i sell b to coop in a spot sale at the current elevator bid price ii sell b to coop using a forward_contract iii sell b to coop using a basis contract and iv sell b to coop using hedge-to-arrive contract the first and second alternatives are the ones most commonly used by members basis and hedge-to-arrive contracts are less common coop offers different alternatives to accommodate the desire of many members who want to retain as much flexibility as possible to determine when and how to sell their b the alternatives that coop offers are similar to the choices offered farmers by commercial b companies though of course commercial b companies do not market b on a patronage basis and pay patronage_dividends one way to sell b to coop for marketing on a patronage basis is to sell the b to coop in a spot sale at the bid price all country elevators have posted bid prices the cash bid prices vary from day to day the variations are in response to developments in the b markets and future exchanges those markets are very active cash bid prices also vary during each day it is usually not advantageous for farmers to simply deliver b to sell it at the posted cash bid prices at the time of harvest since prices normally are lowest at the time some farmers have the capacity to store b on their farms and can deliver the b later when they believe the price is right many farmers deliver b to an elevator for plr-113176-09 storage and pay the elevator storage fees retaining ownership of the b until they believe the bid price is right the most popular way for members to sell their b to coop is by forward_contract sometimes also referred to as a to arrive contract forward_contract calls for a delivery of a specified quantity and quality of b at a specified location during a specified time period forward contracts also specify the price that is to be paid for the b forward contracts can be entered into before b is planted or while it is growing farmers interested in entering into a forward_contract with coop can determine the price coop is willing to pay at its various elevators during various periods of time in the future from coop’s cash b bid schedule when a b company purchases b from a member pursuant to a forward_contract ownership of the b passes to the company at the time of delivery under the contract and ordinarily payment is then due a farmer can contract to sell his b to coop at the time of harvest or at some other time under a basis contract these contracts are sometimes used by coop and its members but are not as popular as forward contracts and selling b in spot sales basis contracts allows a farmer who believes that the future price of b will increase in the months after he or she enters into the contract to defer setting the cash price until a later date contracts governing these arrangements specify the shipment period and time period during which the farmer has the option of asking that his or her b be priced when the farmer elects to price the b the price is the futures price on that day plus or minus an agreed amount specified in the contract and referred to as the basis yet another option available to a farmer is to enter into a hedge-to-arrive contract while not as popular as forward contracts some of coop’s members prefer to sell their b to coop under these contracts operating in the manner described above coop made b payments in excess of dollar_figure----------------to members during --------for b purchased in spot sales or pursuant to forward basis and hedge-to-arrive contracts coop’s ------- b patronage_dividend was dollar_figure- --------------- it was paid percent in cash and percent in qualified written notices of allocation using members’ equity credits coop has treated b payments made in cash to members as purchases for tax purposes and reported them on schedule a line of its form 1120-c coop has not reported b payments made in cash as per-unit retain allocations paid in money and therefore has not reported them on schedule a line 4b of its form 1120-c it has reported the patronage_dividends paid to b members as a patronage_dividend paid in money and qualified written notices of allocation on schedule h line sec_3a and sec_3b of its form 1120-c plr-113176-09 because of this reporting b payments paid in cash have entered into the determination of coop’s cost_of_goods_sold for tax purposes as is customary in the b business coop values its b inventories at year end at market for financial statement and for tax purposes coop has done a sec_199 computation in prior years in that computation it has added back patronage_dividends as permitted by sec_199 of the code but it has not added-back b payments paid in cash coop has not passed through any portion of its sec_199 deduction to members in prior years coop is seeking rulings to confirm that all b payments in cash to members and participating patrons should be classified as per-unit retain allocations paid in money and that they should be added back in its sec_199 computation coop request the following rulings coop’s b payments to members and participating patrons constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code for the purpose of computing its sec_199 domestic_production_activities_deduction coop’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for b payments to members and participating patrons nonexempt subchapter_t cooperatives are permitted to exclude or deduct distributions to their patrons that qualify as patronage_dividends or per-unit retain allocations provided those distributions otherwise meet the requirements of subchapter_t of the code sec_1388 of the code defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of this subchapter applies to a patron with respect to products marketed for him the amount of which is fixed without reference to net_earnings of the organization pursuant to an agreement between the organization and the patron per-unit retain allocations may be made in money property or certificates per- unit retain allocations paid in money and in property are excludable or deductible under sec_1382 of the code per-unit retain allocations paid in certificates are deductible under sec_1382 if the certificates are qualified if the certificates are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the certificates are later redeemed plr-113176-09 sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or done for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the cooperative from business done with or for its patrons that section further provides that a patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 of the income_tax regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association patronage_dividends may be paid in money property or written notices of allocation patronage_dividends paid in money and in property are excludable or deductible under sec_1382 of the code patronage_dividends paid in written notices of allocation are deductible under sec_1382 if the written notices of allocation are qualified if the notices are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the notices are later redeemed sec_1388 provides that the term written_notice_of_allocation means any capital stock revolving fund certificate retain certificate certificate of indebtedness letter of advice or other written notice which discloses to the recipient the stated dollar amount allocated to him by the organization and the portion thereof if any which constitutes a patronage_dividend for cooperatives that use pooling revrul_67_333 1967_2_cb_299 provides that pool advances are treated as per-unit retain allocations and the final pool payment made after net_earnings have been determined is treated as a patronage_dividend under sec_199 of the code patrons that receive a qualified_payment from a specified agricultural or horticultural cooperative are allowed a deduction for an amount allocable to their portion of the qualified_production_activities_income qpai of the organization received as a qualified patronage_dividend or per-unit_retain_allocation which is paid in qualified per-unit retain_certificates in particular sec_199 requires the cooperative to be engaged in the manufacturing production growth or extraction in whole or significant part of any agricultural or horticultural product or in the marketing of agricultural or horticultural products under sec_199 in the case of a cooperative engaged in the marketing of agricultural and horticultural products the cooperative is treated as having manufactured produced grown or extracted mpge in whole or significant part any qualifying_production_property marketed by the cooperative that its patrons have mpge this is known in the industry as the cooperative attribution rule in addition sec_199 requires the plr-113176-09 cooperative to designate the patron’s portion of the income allocable to the qpai of the organization in a written notice mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the tax_year under sec_1_199-6 of the regulations for purposes of determining a cooperative’s sec_199 deduction the cooperative’s qpai and taxable_income are computed without taking into account any deduction allowable under sec_1382 or c of the code relating to patronage_dividends per-unit retain allocations and nonpatronage distributions an agricultural or horticultural cooperative is permitted to pass-through to its patrons all or any portion of its sec_199 deduction for the year provided it does so in the manner and within the time limits set by sec_199 of the code when a cooperative passes-through all or any portion of the sec_199 deduction the cooperative remains entitled to claim the entire sec_199 deduction on its return provided that it does not create or increase a patronage tax loss but is required under sec_199 to reduce the deduction or exclusion it would otherwise claim under sec_1382 for per-unit retain allocations and patronage_dividends sec_199 of the code provides that a cooperative passes through an amount of its sec_199 deduction by identifying such amount in a written notice mailed to such person during the payment period described in sec_1382 sec_1382 provides that the payment period for a year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year sec_1_199-6 of the regulations provide that in order for a patron to qualify for the sec_199 deduction sec_1_199-6 requires that the cooperative identify in a written notice the patron's portion of the sec_199 deduction that is attributable to the portion of the cooperative's qpai for which the cooperative is allowed a sec_199 deduction this written notice must be mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the taxable_year the cooperative may use the same written notice if any that it uses to notify patrons of their respective allocations of patronage_dividends or may use a separate timely written notice s to comply with this section the cooperative must report the amount of the patron's sec_199 deduction on form 1099-patr taxable_distributions received from cooperatives issued to the patron while a cooperative is permitted to disregard per-unit retain allocations and patronage_dividends in its sec_199 deduction sec_1_199-6 of the regulations provide that a qualified_payment received by a patron of a cooperative is not taken into account by the patron for purposes of sec_199 sec_1_199-6 of the regulations define the term qualified_payment to mean any amount of a patronage_dividend or per-unit_retain_allocation as described in section plr-113176-09 a or of the code received by the patron from a cooperative that is attributable to the portion of the cooperative’s qpai for which the cooperative is allowed a sec_199 deduction for this purpose patronage_dividends and per-unit retain allocations include any advances on patronage and per-unit retains paid in money during the taxable_year coop is a specified agricultural or horticultural cooperative within the meaning of sec_199 of the code and sec_1_199-6 of the regulations coop is an organization to which part i of subchapter_t applies it is engaged in the marketing of agricultural or horticultural products ie b of its members which it markets and various farm supplies which it sells to members as a specified agricultural or horticultural cooperative coop is entitled to the benefit of sec_199 of the code and sec_1_199-6 of the regulations which permit such cooperatives to disregard deductions under sec_1382 and c for purposes of computing qualified_production_activities_income and taxable_income for sec_199 purposes sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed the effect of the sec_199 provisions is that a cooperative will compute the entire sec_199 deduction at the cooperative level and that none of the distributions whether patronage_dividends or per-unit retain allocations received from the cooperative will be eligible for sec_199 in the patron’s hands that is the patron may not count the qualified_payment received from the cooperative in the patron’s own sec_199 computation whether or not the cooperative keeps or passes through the sec_199 deduction accordingly the only way that a patron can claim a sec_199 deduction for a qualified_payment received from a cooperative is for the cooperative to pass- through the sec_199 amount in accordance with the provisions of d of the code and the regulations thereunder coop does not operate on a pooling basis coop purchases b from its members and markets that b the amount that each member receives when it sells b to coop for marketing depends upon how and when the member chooses to sell that b to coop members are not required to deliver their b to coop they are free to sell as little or as much of their b to coop as they choose members have a number of options for determining how and when sales are made as a result two members delivering the same amount of b to coop during any year will be paid different amounts for that b depending upon how and when they sell the b however all members share in coop’s net_earnings from member b operations in proportion to the number of bushels of b they market through coop those net plr-113176-09 earnings are distributed after the end of each year in the form of patronage_dividends paid in cash and qualified written notices of allocation the question presented by this ruling is whether the b payments made by coop to members for b qualify as per-unit retain allocations paid in money within the meaning of sec_1388 of the code under sec_199 and sec_1_199-6 of the regulations the answer to this question determines who gets to include the b payments in the sec_199 computation if the b payments to members are per-unit retain allocations paid in money then they should be added-back in coop’s sec_199 computation and not included in the members’ sec_199 computations if the b payments to members are not per-unit retain allocations paid in money then they should not be added-back in coop’s sec_199 computation but should be included in the members’ sec_199 computations these results are the same whether coop decides to keep or to pass- through all or a portion of its sec_199 deduction according to coop b marketing cooperatives like coop have never thought of b payments as per-unit retain allocations paid in money however coop’s b payments appear to meet the definition of per-unit retain allocations paid in money which are excludable or deductible under sec_1382 of the code as described above the b payments are made in cash so the paid in money requirement is met coop’s b payments also meet all the requirements of the definition of per-unit_retain_allocation contained in sec_1388 of the code which defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of this subchapter applies to a patron with respect to products marketed for him the amount of which is fixed without reference to the net_earnings of the organization pursuant to an agreement between the organization and the patron first coop’s b payments are paid pursuant to an agreement namely the particular agreement applicable to the method the member uses to determine how and when his or her b is sold to coop for example if b is sold by a member to coop in a spot sale at the current bid price there is a written_agreement between the member and coop embodied in the purchase settlement second coop’s b payments to a member are made with respect to products marketed for him namely the b delivered by the member for marketing by coop as described above coop markets the b it acquires from members and members share in coop’s net_earnings from its marketing activities in the form of patronage_dividends third the amount of the b payments to each member is fixed without reference to the net_earnings of coop since at the time the payments are made coop’s actual net_earnings for the year are neither known or determinable plr-113176-09 while per-unit retains are often made on the basis of a specified amount per unit of product marketed what is important is that they not be made with respect to net_earnings see revrul_68_236 1968_1_cb_382 which observed thus to constitute a per-unit_retain_allocation the allocation need not be made strictly on the basis of a specified amount per-unit of product marketed provided it is made with respect to products marketed for the patron and not with respect to the net_earnings of the organization whether an allocation meets the foregoing description will be a question of fact the fact that all members do not receive the same payments for their b ie that coop does not pool does not mean that b payments should not be treated as per-unit retain allocations paid in money in 619_f2d_718 8th cir rev’g 70_tc_145 the eighth circuit_court of appeals characterized payments to farm service’s poultry growers as per-unit retain allocations paid in money even though they were determined under a formula that resulted in some poultry growers receiving more than others depending upon the efficiency of their operations and the market price of chickens when they delivered their chickens to farm service the tax_court described the formula as follows the grower was paid_by petitioner for growing chickens based on the delivery weight to the processing plant less the weight of chickens condemned by the u s department of agriculture the formula under which the grower was paid also took into account variable market rates for full grown chickens and an efficiency factor that related the number of pounds of feed to the pounds of chickens produced the efficiency factor was figured into the grower's compensation because farm service supplied all chicken feed under the contract provisions established with each of the growers there was also a guaranteed minimum amount the grower would receive from the cooperative irrespective of wholesale market variations for example the contract in effect on date provided that ‘in no event will the grower member receive less than dollar_figure cents per pound less u s d a condemnation ’ on its books petitioner treated payments to its growers as a cost of production t c pincite historically coop represents that it has treated its b payments as purchases not as per-unit retain allocations paid in money it is clear under sec_199 of the code and sec_1_199-6 of the regulations that marketing cooperatives that pool can treat all of their grower payments other than the final patronage_dividend as per-unit retain allocations we do not see why marketing cooperatives that do not pool should be treated differently plr-113176-09 sec_1382 of the code provides that in order for a per-unit_retain_allocation paid in money qualified per-unit retain_certificates or property to be deductible for a year it must be paid with respect to marketing occurring during such taxable_year there is nothing in the code or regulations specifying when marketing occurs in the case of cooperatives that do not pool for pooling cooperatives sec_1382 provides that the marketing of products shall be treated as occurring during any of the taxable years in which the pool is open per-unit retain allocations paid in money or qualified certificates are deductions in arriving at gross_income if paid within the payment period for the taxable_year because patronage_dividends paid in money and qualified certificates are treated as deductions in arriving at gross_income form 1120-c requires such dividends to be reported on schedule h as a deduction from gross_income because a per-unit retain allocations paid in money or qualified certificates are treated as a deduction in arriving at gross_income they are reported on schedule a of the form 1120-c which represents the cooperative’s cost_of_goods_sold this does not change the fact that coop is allowed a full deduction under sec_1382 of the code for per-unit retains paid in money or qualified certificates we note that in order to prevent a cooperative from deducting the per-unit retain allocations made in money or qualified certificates for the second time when the associated product is sold the cost_of_goods_sold mechanism associated with inventory must be adjusted to reflect the deductions allowable under subchapter_t of the code specifically cooperatives need to include the per-unit retain allocations in inventory cost for purposes of making inventory and sec_263a of the code computations and then adjust the ending inventory and cost_of_goods_sold to prevent double deduction of the per-unit retain allocations the adjustments can be made to either the inventory or the line item deduction for the per-unit retain allocations in other words if the per-unit retain allocations are deducted on a deduction line in the cooperative's tax_return they should be removed entirely from the ending inventory and cost_of_goods_sold computed for the tax_year alternatively if the per-unit retain allocations are not deducted on a deduction line in the tax_return the per-unit retain allocations reflected in the ending inventory should be removed and included in the cost_of_goods_sold amount for that tax_year this procedure will allow the cooperative to deduct the per-unit retain allocations once while also preserving the integrity of its sec_263a calculation coop’s b payments qualify as per-unit retain allocations within the meaning of sec_1388 of the code because they were distributed with respect to b that coop markets for its patrons the b payments are determined without reference to the coop’s net_earnings the b payments were paid pursuant to a contract with the patrons establishing the necessary pre-existing agreement and obligation and the b payments were paid within the payment period of sec_1382 based on the foregoing we rule as requested that plr-113176-09 coop’s b payments to members and participating patrons constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code for the purpose of computing its sec_199 domestic_production_activities_deduction coop’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for b payments to members and participating patrons no opinion is expressed or implied regarding the application of any other provision in the code or regulations the conclusions set forth in this ruling are limited to b payments made during a taxable_year attributable to b which is sold by coop during the taxable_year specifically no opinion is expressed or implied as to whether b payments made during a taxable_year attributable to b which is in inventory at year-end qualify as per-unit retain allocations paid in money this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman paul f handleman chief branch office of the associate chief_counsel passthroughs special industries
